Cooley, J.
To the bill in this case the- defendants demurred generally. The court overruled the demurrer, and gave the defendants leave to answer within ten days. They did not answer, and after the ten days had expired^ appealed to this court.
Held, that the order or decree overruling the demurrer was not a final decree, and therefore not appealable under the statute. Whether the defendants did- or did not exercise their right to answer is immaterial on this question. Overruling the demurrer gave no relief to complainant, and decided nothing but the sufficiency of the pleading.
Appeal dismissed.*